Citation Nr: 1444104	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service connected disabilities.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 1976, and from March 1978 to July 1997. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his June 2014 hearing, the Veteran testified that he believed his bladder and prostate cancers are the result of his exposure to trichloroethylene (TCE), which is a solvent used to clean metal.  The Veteran testified that he was exposed to this hazardous material as a result of his military occupational specialty (MOS) as an aviation technician.  In further support of his claim, the Veteran submitted medical treatise information indicating that TCE is a carcinogen.  Although the cancers identified appear to effect organs other than the ones implicated in this appeal, the evidence is arguably enough to trigger the duty to examine the Veteran and obtain a medical opinion in his case.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84 -86 (2006).

As to the claims of service connection for a psychiatric disability and for a TDIU, the Board finds that adjudication of these issues is inextricably intertwined with the above bladder and prostate cancer claims.  Therefore, the Board finds that adjudication of these issues must be deferred pending completion of the additional evidentiary development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Finally, upon remand, the RO should obtain any VA or private treatment records dated since November 2013 relevant to the Veteran's claims and associated them with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA or private treatment for the claimed disorders dated since November 2013, and associate them with the file.  If no additional records are available, include documentation of the unavailability in the claims file. 

2.  Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, including any lay statements in support of his claims. 

3.  Then, schedule the Veteran for the appropriate VA examinations to address the nature and etiology of his bladder and prostate cancers.  All appropriate testing should be undertaken in connection with the examination. 

Based on examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's bladder and prostate cancers are etiologically related to the Veteran's active service, to include exposure to TCE.

The basis for the conclusions expressed should be explained. 

If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion. 

4.  If, and only if, service connection for either bladder or prostate cancer is established, then schedule the Veteran for a VA psychiatric examination to identify any and all current psychiatric disorder, including depression.  The examiner is then asked to opine whether any identified psychiatric disability is due to, caused or aggravated by the service-connected disability.  

5.  After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



